           Case 2:20-cv-01741-MMB Document 17 Filed 11/05/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
 CATLIN SPECIALTY INSURANCE                           :
 COMPANY,                                             :   Civil Action No.: 2:20-cv-01741
                                                      :
                  Plaintiff,                          :
                                                      :
            v.                                        :
                                                      :
 HC SITE CONSTRUCTION, INC.                           :
                                                      :
                  Defendant.                          :

                           STIPULATION TO STAY PROCEEDINGS

      Plaintiff, Catlin Specialty Insurance Company (“Catlin”) and Defendant HC Site

Construction, Inc. (“HC Site”) hereby STIPULATE and AGREE as follows:

      1.         This action is an insurance coverage dispute arising out of claims asserted against

                 HC Site in an underlying lawsuit captioned Ronan Teixeira v. Tester Construction

                 Group LLC, et al., which is currently pending in the Court of Common Pleas of

                 Philadelphia County, Pennsylvania, October Term 2019, No.: 003411 (the

                 “Underlying Lawsuit”).

      2.         Due to recent supplemental pleadings in the Underlying Lawsuit, Catlin and HC

                 Site have agreed to stay this action until such time that all claims against HC Site

                 in the Underlying Lawsuit are resolved, including but not limited to by settlement,

                 dismissal, or final judgment.

      3.         In light of the foregoing, and with the consent of all parties, it is hereby

                 STIPULATED and AGREED that this action is STAYED until such time as all

                 claims against HC Site in the Underlying Lawsuit are resolved, after which any
             Case 2:20-cv-01741-MMB Document 17 Filed 11/05/20 Page 2 of 2




                   party to this action may request that the Court lift the stay.

        It is also ORDERED this case be placed in SUSPENSE as follows:

        1.       All proceedings are stayed until further Order of the Court;

        2.       The case shall be transferred to the Civil Suspense File;

        3.       The Clerk of the Court shall mark this case closed for statistical purposes;

        4.       The Court shall retain jurisdiction over the case and the case shall be returned to the Court’s

                 active docket in 365 days or upon further order of the Court;

        5.       Counsel shall provide a written status report to the Court every six (6) months; and

        6.       The entry of this Order shall not prejudice the rights of the parties to this litigation.



Respectfully submitted:

   KENNEDYS CMK LLP                                         SMITH MIRABELLA BLAKE


   /s/ Thomas J. Seery                                      /s/
   Louis H. Kozloff, Esquire                                Kevin M. Blake, Esquire
   Attorney I.D. No.: 82368                                 Attorney I.D. No.: 77979
   Thomas J. Seery, Esquire                                 100 N. 20th Street, Suite 303
   Attorney I.D. No.: 318954                                Philadelphia, Pennsylvania 19103
   1600 Market Street, Suite 1410                           kblake@smblawfirm.com
   Philadelphia, Pennsylvania 19103
   louis.kozloff@kennedyslaw.com                            Attorneys for Defendant
   thomas.seery@kennedyslaw.com                             HC Site Construction, Inc.

   Attorneys for Plaintiff                                  Date:            , 2020
   Catlin Specialty Insurance Company

   Date: November 4, 2020



                                                             SO ORDERED:
                                                            s/ Michael M. Baylson Dated: 11/5/2020


                                                             Michael M. Baylson, District Judge
